Exhibit 10.3

Loan Number: 1019791

Execution Version

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of
September 30, 2020, by and among PREIT ASSOCIATES, L.P., a Delaware limited
partnership (“PREIT”), PREIT-RUBIN, INC., a Pennsylvania corporation
(“PREIT-RUBIN”), PENNSYLVANIA REAL ESTATE INVESTMENT TRUST, a Pennsylvania
business trust (the “Parent”; together with PREIT and PREIT-RUBIN each
individually, a “Borrower” and collectively, the “Borrower”), each of the
Lenders (as defined below) and WELLS FARGO BANK, NATIONAL ASSOCIATION (the
“Administrative Agent”).

WHEREAS, the Borrower, each of the financial institutions initially a signatory
thereto together with their assignees pursuant to Section 11.6.(b) (the
“Lenders”), and the Administrative Agent have entered into that certain Credit
Agreement, dated as of August 11, 2020 (the “Existing Bridge Credit Agreement”);
and

WHEREAS, the Borrower, the Lenders and the Administrative Agent desire to amend
certain provisions of the Existing Bridge Credit Agreement to (i) extend the
Term Loan Maturity Date to October 31, 2020, and (ii) to provide that the
Commitments may be increased by up to $25,000,000, in each case subject to the
terms and conditions contained herein (the Existing Bridge Credit Agreement, as
amended pursuant to this Amendment and as hereafter further amended, restated,
supplemented or otherwise modified from time to time, the “Bridge Credit
Agreement”); and

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1    Amendments to Bridge Credit Agreement. Upon the effectiveness of
this Amendment, the parties hereto agree that the Existing Bridge Credit
Agreement is amended as follows:

(a)    Section 1.1 of the Bridge Credit Agreement is amended by adding the
following defined terms thereto in alphabetical order:

“First Amendment” means that certain First Amendment to Credit Agreement, dated
as of September 30, 2020, among the Borrower, the Lenders and the Administrative
Agent.

“First Amendment Effective Date” means September 30, 2020.

“Eighth Amendment to Existing Term Loan Agreement” means that certain Eighth
Amendment to Seven-Year Term Loan Agreement, dated as of the First Amendment
Effective Date, by and among PREIT, PREIT-RUBIN, the Parent, the financial
institutions party thereto as “Lenders”, Wells Fargo, as Administrative Agent,
and the other parties thereto.

“Third Amendment to Existing Revolving Credit Agreement” means that certain
Third Amendment to Amended and Restated Credit Agreement, dated as of the First
Amendment Effective Date, by and among PREIT, PREIT-RUBIN, the Parent, the
financial institutions party thereto as “Lenders”, Wells Fargo, as
Administrative Agent, and the other parties thereto.



--------------------------------------------------------------------------------

Loan Number: 1019791

 

(b)     The following defined terms in Section 1.1 of the Bridge Credit
Agreement are hereby amended and restated in their entirety to read as follows:

“Existing Term Loan Agreement” means that certain Seven-Year Term Loan
Agreement, dated as of January 8, 2014 (as amended, amended and restated,
supplemented or otherwise modified from time to time), by and among PREIT,
PREIT-RUBIN, the Parent, the financial institutions party thereto as “Lenders”,
Wells Fargo, as Administrative Agent, and the other parties thereto.

“Existing Revolving Credit Agreement” means that certain Amended and Restated
Credit Agreement, dated as of May 24, 2018 (as amended, amended and restated,
supplemented or otherwise modified from time to time), by and among PREIT,
PREIT-RUBIN, the Parent, the financial institutions party thereto as “Lenders”,
Wells Fargo, as Administrative Agent, and the other parties thereto.

“Term Loan Maturity Date” means the date that is the earlier of (a) October 31,
2020, or (b) the date the Obligations have been accelerated in accordance with
the terms herein.

(c)    All references in the Bridge Credit Agreement to “the Existing Revolving
Credit Agreement as of the date hereof after giving effect to the Second
Amendment to Existing Revolving Credit Agreement” shall hereafter be references
to “the Existing Revolving Credit Agreement as of the First Amendment Effective
Date after giving effect to the Third Amendment to Existing Revolving Credit
Agreement”.

(d)    Section 7.3(b) of the Bridge Credit Agreement is hereby deleted in its
entirety and replaced with “[Reserved].”.

(e) Section 8.2 of the Bridge Credit Agreement is hereby deleted in its entirety
and replaced with “[Reserved].”.

Section 2    Increase in Commitments. The Borrower shall have the right to
request, on or after October 8, 2020, up to two increases in the aggregate
amount of the Commitments by up to Twenty Five Million Dollars ($25,000,000).
The Administrative Agent, in consultation with the Borrowers, shall manage all
aspects of the syndication of such increases in the Commitments, which may only
be provided by an existing Lender, and the allocations of the increases in the
Commitments among such existing Lenders. No Lender shall be obligated in any way
whatsoever to increase its Commitment. If any existing Lender is increasing its
Commitment, such Lender shall on the date it increases its Commitment (and as a
condition thereto) purchase from the other Lenders its Pro Rata Share
(determined with respect to the Lenders’ relative Commitments and after giving
effect to the increase of Commitments) of any outstanding principal of the
Loans, by making available to the Administrative Agent for the account of such
other Lenders, in same day funds, an amount equal to the sum of: (a) the portion
of the outstanding principal amount of the Loan to be purchased by such Lender;
plus (b) interest accrued and unpaid to and as of such date on such portion of
the outstanding principal amount of the Loan. Effecting the increase of the
Commitments under this Section is subject to the following conditions precedent
(together with any other conditions precedent imposed by Administrative Agent
and the Lenders in their sole and absolute discretion): (i) no Default or Event
of Default shall be in existence on the effective date of such increase;
(ii) the Administrative Agent shall have consented to the increase in the
Commitments in its sole and absolute discretion; (iii) the representations and
warranties made or deemed made by the Borrower and any other Loan Party in any
Loan Document shall be true and correct in all material respects (except in the
case of a representation or warranty qualified by

 

- 2 -



--------------------------------------------------------------------------------

Loan Number: 1019791

 

materiality, in which case such representation and warranty shall be true and
correct in all respects) except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case, such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances not prohibited under the Loan Documents; (iv) the
Administrative Agent shall have received each of the following, in form and
substance satisfactory to the Administrative Agent: (A) such agreements,
amendments, promissory notes, documents, certificates and instruments as the
Administrative Agent shall reasonably require to evidence the increase in the
Commitments; (B) an acknowledgement and ratification by each Guarantor of its
obligations under the Guaranty and the Security Documents substantially in the
form of Annex A attached hereto; (C) if reasonably requested by the
Administrative Agent, an opinion of counsel to the Borrower and each Guarantor,
and addressed to the Administrative Agent and the Lenders covering such matters
as reasonably requested by the Administrative Agent; and (D) if available and
reasonably requested by the Administrative Agent, endorsements to the title
policies issued by the Title Company dating down the effective date of such
title policies and increasing the aggregate insured amount of such title
policies by the amount of such increase in the Commitments.

Section 3    Conditions Precedent. The effectiveness of this Amendment is
subject to receipt by the Administrative Agent of each of the following, each in
form and substance satisfactory to the Administrative Agent:

(a)    a counterpart of this Amendment duly executed by the Borrower and the
Administrative Agent and each of the Lenders;

(b)    a Guarantor Acknowledgement substantially in the form of Annex A attached
hereto, executed by each Guarantor;

(c)    payment by the Borrower to the Administrative Agent, for the ratable
benefit of each Lender, an extension fee in an amount equal to 0.05% of the sum
of (x) the aggregate amount of the Term Loan Commitments of all Lenders plus
(y) the aggregate amount of all outstanding Term Loans;

(d)    if available and reasonably requested by the Administrative Agent, a
modification endorsement to each title insurance policy insuring the continued
enforceability of the Mortgages and first priority of the Liens created under
the Mortgages free of any other Liens except for Permitted Liens;

(e)    each Lender shall have completed its internal flood compliance
requirements;

(f)    copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of the Borrower, each other Loan Party
of all corporate, partnership, member or other necessary action taken by each
such Loan Party to authorize the execution, delivery and performance of this
Amendment and the other Loan Documents to which it is a party;

(g)    evidence that all other fees, expenses and reimbursement amounts due and
payable to the Administrative Agent and any of the Lenders, including, without
limitation, the fees and expenses of counsel to the Administrative Agent, have
been paid;

 

- 3 -



--------------------------------------------------------------------------------

Loan Number: 1019791

 

(h)    with respect to each Mortgaged Property, duly executed and delivered
modifications to each Mortgage, to the extent reasonably required by the
Administrative Agent, in form and substance reasonably acceptable to the
Administrative Agent, which shall have been submitted for recordation in the
appropriate county recorder’s office, and all applicable fees and taxes
(including any documentary stamp taxes and mortgage recording taxes) shall have
been paid in connection therewith; and

(i)    each of the Eighth Amendment to Existing Term Loan Agreement and the
Third Amendment to Existing Revolving Credit Agreement shall have become
effective in accordance with the terms thereto.

Section 4    Representations. Each Borrower represents and warrants to the
Administrative Agent and the Lenders that:

(a)    Authorization. Each Borrower has the right and power, and has taken all
necessary action to authorize, execute and deliver this Amendment and the other
Loan Documents to which such Borrower is a party and being executed and
delivered in connection with this Amendment (together with this Amendment,
collectively the “Amendment Documents”) and to perform its obligations under the
Amendment Documents and under the Existing Bridge Credit Agreement, as amended
by this Amendment, in accordance with their respective terms. Each Amendment
Document has been duly executed and delivered by a duly authorized signatory of
each Borrower or a general partner of such Borrower, as applicable and the
Amendment Documents and the Existing Bridge Credit Agreement, as amended by this
Amendment, are legal, valid and binding obligations of each Borrower and are
enforceable against such Persons in accordance with their respective terms,
except as the same may be limited by bankruptcy, insolvency, fraudulent
conveyance and other similar laws affecting the rights of creditors generally
and the availability of equitable remedies for the enforcement of certain
obligations (other than the payment of principal) contained in the Amendment
Documents or in the Bridge Credit Agreement may be limited by equitable
principles generally.

(b)    Compliance with Laws, etc. The execution and delivery by each Borrower of
the Amendment Documents and the performance by each Borrower of the Amendment
Documents and the Existing Bridge Credit Agreement, as amended by this
Amendment, in accordance with their respective terms, do not and will not, by
the passage of time, the giving of notice, or both: (i) require any Governmental
Approval or violate any Applicable Law (including all Environmental Laws)
relating to any Loan Party or any other Subsidiary; (ii) result in a breach of
or constitute a default under the declaration of trust, certificate or articles
of incorporation, bylaws, partnership agreement or other organizational
documents of any Loan Party or any other Subsidiary, or any indenture, agreement
or other instrument to which any Loan Party or any other Subsidiary is a party
or by which it or any of its respective properties may be bound; or (iii) result
in or require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by any Loan Party or any other
Subsidiary other than in favor of the Administrative Agent for the benefit of
the Lenders.

(c)    No Default. As of the date hereof, after giving effect to this Amendment,
no Default or Event of Default has occurred and is continuing.

Section 5    Reaffirmation of Representations. Each Borrower hereby certifies
that as of the date hereof the representations and warranties made or deemed
made by such Borrower to the Administrative Agent and the Lenders in the
Existing Bridge Credit Agreement and the other Loan Documents to which the
Parent or such Borrower is a party are true and correct in all material respects

 

- 4 -



--------------------------------------------------------------------------------

Loan Number: 1019791

 

(except in the case of a representation or warranty qualified by materiality, in
which case such representation and warranty is true and correct in all respects)
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
were true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case, such
representation or warranty was true and correct in all respects) on and as of
such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents; provided, that the representation in
Section 6.1(l) of the Existing Revolving Credit Agreement, incorporated by
reference in the Bridge Credit Agreement, shall be deemed to be qualified by the
information disclosed in writing to the Administrative Agent and in the
Borrower’s reports filed or furnished with the Securities Exchange Commission,
in each case, on or before the effective date of this Amendment.

Section 6    Release of Claims.

(a)    Each of the Borrower and the Parent hereby ratifies, reaffirms and
acknowledges that the Loan Documents and this Amendment represent their valid,
enforceable and collectible obligations, and that they have no existing claims,
defenses (personal or otherwise) or rights of setoff with respect thereto. Each
of the Borrower and the Parent hereby acknowledges and agrees that, through the
date hereof, each of the Administrative Agent and the Lenders has acted in good
faith and has conducted itself in a commercially reasonable manner in its
relationships with the Borrower, the Parent and Guarantor in connection with the
Loans. Each of the Borrower and the Parent hereby releases Administrative Agent,
Lenders, and their respective parent corporations, subsidiaries and affiliates,
any holder of or participant in a Loan, and each of their respective present and
former officers, directors, shareholders, representatives, consultants,
attorneys, employees and agents thereof, and their respective heirs, personal
representatives, successors and assigns (collectively, the “Released Parties”),
from any and all claims, liabilities, damages, actions and causes of action of
every nature or character (collectively, the “Claims”), known or unknown, direct
or indirect, at law or in equity, for or because of any matter or things done,
omitted or suffered to be done by any of the Released Parties prior to and
including the date hereof, relating to the Loans, the administration of the
Loans, the Bridge Credit Agreement, any of the other Loan Documents or the
modifications described in this Amendment.

(b)    In entering into this Amendment, each of the Borrower and the Parent has
consulted with, and been represented by, legal counsel and expressly disclaims
any reliance on any representations, acts or omissions by any of the Released
Parties and hereby agrees and acknowledges that the validity and effectiveness
of the releases set forth above do not depend in any way on any such
representations, acts and/or omissions or the accuracy, completeness or validity
hereof. The provisions of this Section 6 shall survive the termination of the
Bridge Credit Agreement, the other Loan Documents, and the payment in full of
the Obligations under the Bridge Credit Agreement.

Section 7    Certain References. Each reference to the Bridge Credit Agreement
in any of the Loan Documents shall be deemed to be a reference to the Existing
Bridge Credit Agreement as amended by this Amendment. This Amendment is a Loan
Document.

Section 8    Expenses. The Borrower shall reimburse the Administrative Agent
upon demand for all reasonable costs and expenses (including reasonable
attorneys’ fees) incurred by the Administrative Agent in connection with the
preparation, negotiation and execution of this Amendment and the other
agreements and documents executed and delivered in connection herewith.

 

- 5 -



--------------------------------------------------------------------------------

Loan Number: 1019791

 

Section 9    Benefits. This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.

Section 10    GOVERNING LAW. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON OR
ARISING OUT OF THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 11    Effect. Except as expressly herein amended, the terms and
conditions of the Existing Bridge Credit Agreement and the other Loan Documents
remain in full force and effect. The amendments contained herein shall be deemed
to have prospective application only from the date as of which this Amendment is
dated. The Existing Bridge Credit Agreement, as amended hereby, is hereby
ratified and confirmed in all respects. Nothing in this Amendment shall limit,
impair or constitute a waiver of the rights, powers or remedies available to the
Administrative Agent or the Lenders under the Bridge Credit Agreement or any
other Loan Document.

Section 12    Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

Section 13    Definitions. All capitalized terms not otherwise defined herein
are used herein with the respective definitions given them in the Bridge Credit
Agreement.

[Remainder of Page Intentionally Left Blank]

 

- 6 -



--------------------------------------------------------------------------------

Loan Number: 1019791

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Credit Agreement to be executed by their authorized officers all as of the day
and year first above written.

 

PREIT ASSOCIATES, L.P. By:   Pennsylvania Real Estate Investment Trust,   its
general partner   By:  

/s/ Andrew Ioannou

  Name:   Name: Andrew Ioannou   Title:    Executive Vice President, Finance &
Acquisitions and Treasurer PREIT-RUBIN, INC. By:  

/s/ Andrew Ioannou

Name:   Name: Andrew Ioannou Title:   Executive Vice President, Finance &
Acquisitions and Treasurer PENNSYLVANIA REAL ESTATE INVESTMENT TRUST By:  

/s/ Andrew Ioannou

Name:   Name: Andrew Ioannou Title:   Executive Vice President, Finance &
Acquisitions and Treasurer

[Signatures Continue on Following Page]



--------------------------------------------------------------------------------

Loan Number: 1019791

 

[Signature Page to First Amendment to Credit Agreement

with PREIT Associates, L.P. et al.]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender
By:  

/s/ Ryan Sansavera

Name:   Ryan Sansavera Title:   Senior Vice President

[Signatures Continue on Following Page]



--------------------------------------------------------------------------------

Loan Number: 1019791

 

[Signature Page to First Amendment to Credit Agreement

with PREIT Associates, L.P. et al.]

 

MANUFACTURERS AND TRADERS TRUST COMPANY,
as a Lender

By:  

/s/ Glenn L. Best

Name:   Glenn L. Best Title:   Vice President

[Signatures Continue on Following Page]



--------------------------------------------------------------------------------

Loan Number: 1019791

 

[Signature Page to First Amendment to Credit Agreement

with PREIT Associates, L.P. et al.]

 

CITIZENS BANK, NATIONAL ASSOCIATION,
as a Lender By:  

/s/ Adrienne Bain

Name:   Adrienne Bain Title:   Authorized Signer

[Signatures Continue on Following Page]



--------------------------------------------------------------------------------

Loan Number: 1019791

 

[Signature Page to First Amendment to Credit Agreement

with PREIT Associates, L.P. et al.]

 

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Shari L. Reams-Henofer

Name:   Shari L. Reams-Henofer Title:   Senior Vice President



--------------------------------------------------------------------------------

Exhibit 10.3

Loan Number: 1019791

 

ANNEX A

FORM OF GUARANTOR ACKNOWLEDGEMENT

THIS GUARANTOR ACKNOWLEDGEMENT dated as of September 30, 2020 (this
“Acknowledgement”) executed by each of the undersigned (the “Guarantors”) in
favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), and each “Lender” a party to the Credit Agreement
referred to below (collectively, the “Lenders”).

WHEREAS, PREIT ASSOCIATES, L.P., a Delaware limited partnership (“PREIT”),
PREIT-RUBIN, INC., a Pennsylvania corporation, PENNSYLVANIA REAL ESTATE
INVESTMENT TRUST, a Pennsylvania business trust (the “Parent”; together with
PREIT and PREIT-RUIBN each individually, a “Borrower” and collectively, the
“Borrower”), the Lenders, the Administrative Agent and certain other parties
have entered into that certain Credit Agreement dated as of August 11, 2020 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”);

WHEREAS, each of the Guarantors is a party to that certain Guaranty dated as of
August 11, 2020 (as amended, restated, supplemented or otherwise modified from
time to time, the “Guaranty”) pursuant to which they guarantied, among other
things, the Borrower’s obligations under the Credit Agreement on the terms and
conditions contained in the Guaranty;

WHEREAS, the Borrower, the Administrative Agent and the Lenders are to enter
into an First Amendment to Credit Agreement, dated as of the date hereof (the
“Amendment”), to amend the terms of the Credit Agreement on the terms and
conditions contained therein; and

WHEREAS, it is a condition precedent to the effectiveness of the Amendment that
the Guarantors execute and deliver this Acknowledgement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

Section 1. Reaffirmation. Each Guarantor hereby reaffirms its continuing
obligations to the Administrative Agent and the Lenders under the Guaranty and
agrees that the transactions contemplated by the Amendment shall not in any way
affect the validity and enforceability of the Guaranty, or reduce, impair or
discharge the obligations of such Guarantor thereunder. Each Guarantor which is
a party to any of the Security Documents hereby reaffirms its continuing
obligations under such Security Documents and agrees that the transactions
contemplated by the Amendment shall not in any way affect the validity and
enforceability of any of the Security Documents, or reduce, impair or discharge
the obligations of such Guarantor thereunder.

Section 2. Governing Law. THIS ACKNOWLEDGEMENT AND ANY CLAIM, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON
OR ARISING OUT OF THIS ACKNOWLEDGMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Annex A – Form of Guarantor Acknowledgement



--------------------------------------------------------------------------------

Loan Number: 1019791

 

Section 3. Release of Claims.

(a)    Guarantor hereby ratifies, reaffirms and acknowledges that the Guaranty
represents its valid, enforceable and collectible obligations, and that it has
no existing claims, defenses (personal or otherwise) or rights of setoff with
respect thereto. Guarantor hereby acknowledges and agrees that, through the date
hereof, each of the Administrative Agent and the Lenders has acted in good faith
and has conducted itself in a commercially reasonable manner in its
relationships with the Borrower, the Parent and Guarantor in connection with the
Loans. Guarantor hereby releases the Administrative Agent, Lenders, and their
respective parent corporations, subsidiaries and affiliates, any holder of or
participant in a Loan, and each of their respective present and former officers,
directors, shareholders, representatives, consultants, attorneys, employees and
agents thereof, and their respective heirs, personal representatives, successors
and assigns (collectively, the “Released Parties”), from any and all claims,
liabilities, damages, actions and causes of action of every nature or character
(collectively, the “Claims”), known or unknown, direct or indirect, at law or in
equity, for or because of any matter or things done, omitted or suffered to be
done by any of the Released Parties prior to and including the date hereof,
relating to the Loans, the Guaranty, the administration of the Loans, the Credit
Agreement, any of the other Loan Documents or the modifications described in the
Amendment.

(b)    In entering into this Acknowledgement, the Guarantor has consulted with,
and been represented by, legal counsel and expressly disclaims any reliance on
any representations, acts or omissions by any of the Released Parties and hereby
agrees and acknowledges that the validity and effectiveness of the releases set
forth above do not depend in any way on any such representations, acts and/or
omissions or the accuracy, completeness or validity hereof. The provisions of
this Section 3 shall survive the termination of the Credit Agreement, the other
Loan Documents, and the payment in full of the Obligations under the Credit
Agreement.

Section 4. Counterparts. This Acknowledgement may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

[Signatures Appear on Following Page]

 

Annex A – Form of Guarantor Acknowledgement



--------------------------------------------------------------------------------

Loan Number: 1019791

 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this
Guarantor Acknowledgement as of the date and year first written above.

 

“GUARANTORS” PR CHERRY HILL OFFICE GP, LLC By:   PREIT Associates, L.P., sole
member BALA CYNWYD ASSOCIATES, L.P. By:   PR Cherry Hill Office GP, LLC, general
partner   By:   PREIT Associates, L.P., sole member PR MOORESTOWN ANCHOR-M, LLC
By:   PREIT Associates, L.P., sole member PR MOORESTOWN LLC By:   PREIT
Associates, L.P., sole member PR MOORESTOWN LIMITED PARTNERSHIP By:   PR
Moorestown LLC, general partner   By:   PREIT Associates, L.P., sole member
MOORESTOWN MALL LLC By:   PR Moorestown Limited Partnership, sole member   By:  
PR Moorestown LLC, general partner     By:   PREIT Associates, L.P., sole member
PLYMOUTH GROUND ASSOCIATES LLC By:   PREIT Associates, L.P., sole member
PLYMOUTH GROUND ASSOCIATES LP By:   Plymouth Ground Associates LLC, general
partner   By:   PREIT Associates, L.P., sole member PR AEKI PLYMOUTH LLC By:  
PREIT Associates, L.P., sole member PR AEKI PLYMOUTH, L.P. By:   PR AEKI
Plymouth LLC, general partner   By:   PREIT Associates, L.P., sole member PR
BVM, LLC By:   PREIT Associates, L.P., sole member PR CUMBERLAND OUTPARCEL LLC
By:   PREIT Associates, L.P., sole member PR VALLEY VIEW OP-DSG/CEC, LLC By:  
PREIT Associates, L.P., sole member PR MOORESTOWN ANCHOR-L&T, LLC By:   PREIT
Associates, L.P., sole member By:     Pennsylvania Real Estate Investment Trust,
general partner   By:  

/s/ Andrew Ioannou

  Name:   Andrew Ioannou   Title:   Executive Vice President, Finance &
Acquisitions and Treasurer

[Signatures Continued on Next Page]

 

Annex A – Form of Guarantor Acknowledgement



--------------------------------------------------------------------------------

Exhibit 10.3

Loan Number: 1019791

 

PR EXTON LLC By:   PREIT Associates, L.P., sole member PR EXTON LIMITED
PARTNERSHIP By:       PR Exton LLC, general partner   By:   PREIT Associates,
L.P., sole member PR EXTON OUTPARCEL GP, LLC By:   PREIT Associates, L.P., sole
member PR EXTON OUTPARCEL HOLDINGS, LP By:   PR Exton Outparcel GP, LLC, general
partner   By:   PREIT Associates, L.P., sole member PR EXTON OUTPARCEL LIMITED
PARTNERSHIP By:   PR Exton Outparcel GP, LLC, general partner   By:   PREIT
Associates, L.P., sole member XGP LLC By:   PR Exton Limited Partnership, sole
member   By:   PR Exton LLC, general partner   By:   PREIT Associates, L.P.,
sole member PR EXTON SQUARE PROPERTY L.P. By:   XGP LLC, general partner   By:  
PR Exton Limited Partnership, sole member     By:     PR Exton LLC, general
partner       By:     PREIT Associates, L.P., sole member PR FIN DELAWARE, LLC
By:   PREIT Associates, L.P., sole member PR FINANCING II LLC By:   PREIT
Associates, L.P., sole member PR FINANCING I LLC By:   PREIT Associates, L.P.,
member and   By:   PR Financing II LLC, member     By:   PREIT Associates, L.P.,
sole member PR FINANCING LIMITED PARTNERSHIP, By:   PR Financing I LLC, general
partner   By:   PREIT Associates, L.P., member and   By:   PR Financing II LLC,
member     By:   PREIT Associates, L.P., sole member PR GAINESVILLE LLC By:  
PREIT Associates, L.P., sole member PR GAINESVILLE LIMITED PARTNERSHIP By: PR
Gainesville LLC, general partner   By:   PREIT Associates, L.P., sole member By:
  Pennsylvania Real Estate Investment Trust, general partner   By:  

/s/ Andrew Ioannou

  Name:   Andrew Ioannou   Title:   Executive Vice President, Finance &
Acquisitions and Treasurer

[Signatures Continued on Next Page]

 

Annex A – Form of Guarantor Acknowledgement



--------------------------------------------------------------------------------

Loan Number: 1019791

 

PR GV LLC By:   PREIT Associates, L.P., sole member PR GV LP By:   PR GV LLC,
general partner   By:   PREIT Associates, L.P., sole member PR PRINCE GEORGE’S
PLAZA LLC By:   PREIT Associates, L.P., sole member PR HYATTSVILLE LLC By:   PR
Prince George’s Plaza LLC, sole member     By:   PREIT Associates, L.P., sole
member PR JK LLC By:   PREIT Associates, L.P., sole member PR JACKSONVILLE LLC
By:   PREIT Associates, L.P. member and   By:   PR JK LLC, member By: PREIT
Associates, L.P., sole member PR JACKSONVILLE LIMITED PARTNERSHIP By:       PR
Jacksonville LLC, general partner   By:   PREIT Associates, L.P., member and    
By:     PR JK LLC, member       By:     PREIT Associates, sole member PR
MAGNOLIA LLC By:   PREIT Associates, L.P., sole member PR VALLEY ANCHOR-S, LLC
By:   PREIT Associates, L.P., sole member PR WOODLAND ANCHOR-S, LLC By:   PREIT
Associates, L.P., sole member By:  
Pennsylvania Real Estate Investment Trust, general partner   By:  

/s/ Andrew Ioannou

  Name:   Andrew Ioannou   Title:   Executive Vice President, Finance &
Acquisitions and Treasurer

[Signatures Continued on Next Page]

 

Annex A – Form of Guarantor Acknowledgement



--------------------------------------------------------------------------------

Loan Number: 1019791

 

PR PLYMOUTH ANCHOR-M, LLC By:   PREIT Associates, L.P., sole member PR PLYMOUTH
ANCHOR-M, L.P. By:   PR Plymouth Anchor-M, LLC, general partner   By:   PREIT
Associates, L.P., sole member PR PM PC ASSOCIATES LLC By:   PREIT Associates,
L.P., sole member PR PLYMOUTH MEETING ASSOCIATES PC LP By:   PR PM PC Associates
LLC, general partner   By:   PREIT Associates, L.P., sole member PR PLYMOUTH
MEETING LLC By:   PREIT Associates, L.P., sole member PR PLYMOUTH MEETING
LIMITED PARTNERSHIP By:   PR Plymouth Meeting LLC, general partner   By:   PREIT
Associates, L.P., sole member PR PM PC ASSOCIATES LP By:   PR PM PC Associates
LLC, general partner   By:   PREIT Associates, L.P., sole member By:      
Pennsylvania Real Estate Investment Trust, general partner   By:  

/s/ Andrew Ioannou

  Name:   Andrew Ioannou   Title:   Executive Vice President, Finance &
Acquisitions and Treasurer

[Signatures Continued on Next Page]

 

Annex A – Form of Guarantor Acknowledgement



--------------------------------------------------------------------------------

Loan Number: 1019791

 

PR SPRINGFIELD TOWN CENTER LLC   By:   PREIT Associates, L.P., sole member PR
SWEDES SQUARE LLC   By:   PREIT Associates, L.P., sole member PR TP LLC   By:  
PREIT Associates, L.P., sole member PR TP LP   By:   PR TP LLC, general partner
    By:   PREIT Associates, L.P., sole member PR VALLEY ANCHOR-M, LLC   By:  
PREIT Associates, L.P., sole member PR VALLEY ANCHOR-M LIMITED PARTNERSHIP   By:
  PR Valley Anchor-M, LLC, general partner     By:   PREIT Associates, L.P.,
sole member PR VALLEY LLC By:  

PREIT Associates, L.P., sole member

PR VALLEY LIMITED PARTNERSHIP By:  

PR Valley LLC, its general partner

  By:  

PREIT Associates, L.P., sole member

PR VALLEY VIEW ANCHOR-M, LLC   By:   PREIT Associates, L.P., sole member
PR VALLEY VIEW ANCHOR-M LIMITED PARTNERSHIP   By:   PR Valley View Anchor-M,
LLC, its general partner     By:       PREIT Associates, L.P., sole member
By:       Pennsylvania Real Estate Investment Trust, general partner   By:  

/s/ Andrew Ioannou

  Name:   Andrew Ioannou   Title:   Executive Vice President, Finance &
Acquisitions and Treasurer

[Signatures Continued on Next Page]

 

Annex A – Form of Guarantor Acknowledgement



--------------------------------------------------------------------------------

Loan Number: 1019791

 

PR SUNRISE OUTPARCEL 2, LLC PR VALLEY SOLAR LLC   By: PREIT – RUBIN, Inc., sole
member   By:  

/s/ Andrew Ioannou

  Name:   Andrew Ioannou   Title:   Executive Vice President, Finance &
Acquisitions and Treasurer PREIT – RUBIN, INC. By:  

/s/ Andrew Ioannou

Name:   Andrew Ioannou Title:   Executive Vice President, Finance & Acquisitions
and Treasurer PREIT – RUBIN OP, INC. By:  

/s/ Andrew Ioannou

Name:   Andrew Ioannou Title:   Executive Vice President, and Assistant
Treasurer

[Signatures Continued on Next Page]

 

Annex A – Form of Guarantor Acknowledgement



--------------------------------------------------------------------------------

Loan Number: 1019791

 

PR CAPITAL CITY LIMITED PARTNERSHIP By:   PR Capital City LLC, general partner  
By:   PREIT Associates, L.P., its member     By:   PR CC II LLC, its member    
  By:   PREIT Associates, L.P., its sole member PR CC LIMITED PARTNERSHIP By:  
PR CC I LLC, general partner   By:   PREIT Associates, L.P., its member     By:
  PR CC II LLC, its member       By:   PREIT Associates, L.P., its sole member
PR CAPITAL CITY LLC By:   PREIT Associates, L.P., its member   By:   PR CC II
LLC, its member     By:   PREIT Associates, L.P., its sole member PR CC I LLC
By:       PREIT Associates, L.P., its member   By:   PR CC II LLC, its member  
  By:   PREIT Associates, L.P., its sole member PR CC II LLC By:   PREIT
Associates, L.P., its sole member By:   Pennsylvania Real Estate Investment
Trust, its general partner   By:  

/s/ Andrew Ioannou

  Name:   Andrew Ioannou   Title:  
Executive Vice President, Finance & Acquisitions and Treasurer

Address for Notices for all Guarantors:

c/o PREIT Associates, L.P.

2005 Market Street

Suite 1000

Philadelphia, PA 19103

Attention: Andrew Ioannou

Telephone:    (215) 875-0700

Telecopy:    (215) 546-7311

 

Annex A – Form of Guarantor Acknowledgement